Citation Nr: 0112961	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  97-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder.  

2.  Entitlement to service connection for claimed 
osteoarthritis of the sacral and hip joints.  

3.  Entitlement to service connection for claimed autonomic 
neuropathy.  

4.  Entitlement to an increased rating for the service-
connected residual of herniated nucleus pulposus, cervical 
spine, currently evaluated as 40 percent disabling.  

5.  Entitlement to a temporary total convalescence rating 
pursuant to 38 C.F.R. § 4.30 (2000).  

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
prior to May 27, 1999.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to March 
1977.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  

The veteran testified at hearings before a Hearing Officer at 
the RO in June 1996 and March 1998.  

In an October 2000 rating action, the RO granted service 
connection for major depression secondary to service-
connected disabilities and assigned a 30 percent rating, 
effective on May 27, 1999.  

In a subsequent October 2000 rating action, the RO assigned a 
70 percent rating for the service-connected depression and a 
total compensation rating based on individual employability, 
each effective on May 27, 1999.  



FINDINGS OF FACT

1.  In December 1993, the RO denied the veteran's original 
claim of service connection for a low back disorder, but he 
did not appeal in a timely fashion from that decision.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the December 
1993 rating determination.  

3.  As the veteran is shown to have undergone a left 
epididymectomy in October 1989, it cannot be factually 
ascertained that the service-connected spermatocele of the 
left testicle underwent an increase in severity within one 
year of the filing of his claim of a temporary total rating 
based on convalescence.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the claim of service connection for a 
low back disorder.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  

2.  The claim for the award of a temporary total evaluation 
based upon convalescence pursuant to 38 C.F.R. § 4.30 must be 
denied by operation of law.  38 U.S.C.A. §§ 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 4.30 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Whether new and material evidence has 
been submitted to reopen the veteran's 
claim of service connection for a low 
back disorder.

At the outset, it is noted that there also has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board has considered this new legislation with regard to 
the veteran's claim.  In light of the favorable action taken 
with regard to this issue, the Board finds that no further 
assistance in developing the facts pertinent to his claim is 
required.  

In December 1993, the RO denied the veteran's original claims 
of service connection for a low back condition, claimed as 
herniated lumbar disc.  In December 1993, the veteran was 
notified of that decision as well as his appellate rights; 
however, he failed to file a timely appeal.  

In October 1995, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a low back disorder.  

In the June 2000 Supplemental Statement of the Case (SSOC), 
the RO did not address whether new and material evidence had 
been submitted to reopen claim for service connection for low 
back disorder.  Instead, the RO mentioned proceeded to 
essentially adjudicate this claim on the merits.  

It is apparent that the RO reopened the veteran's previously 
denied claim.  However, the United States Court of Appeals 
for Veterans Claims (Court) has made it clear that, even if 
an RO makes an initial determination to reopen a claim, the 
Board must still review the RO's preliminary decision in that 
regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. § 
7105(d).  The veteran is provided a period of 60 days (or the 
remainder of the one-year period from the date of mailing of 
the notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) 
(2000).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2000).  As the veteran did not 
file a Notice of Disagreement within one year of the notice 
of the November 1990 rating decision, the decision became 
final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The new evidence submitted since the December 1993 RO 
decision includes both VA and private medical records showing 
treatment for a low back disability.  A September 1991 
private outpatient record, received in March 2000, noted that 
the veteran had complained of low back pain off and on for 
years.  It was noted that x-ray studies had shown no 
particular abnormality and that a private "catscan" had 
shown a small sub-annular herniated nucleus pulposus with 
posterior displacement of the right L5 nerve root.  The 
impression was that of herniated nucleus pulposus, L4-5.  A 
January 1992 private MRI report noted a small focal disc 
herniation L1-2.  An April 1996 private outpatient record 
noted chronic low back pain of unclear etiology.  

The record also contains a May 1999 letter from the veteran's 
representative to a private physician requesting a written 
statement confirming treatment rendered to the veteran both 
during service and following discharge from active duty, to 
include a description as to each condition for which he 
treated the veteran.  In a June 1999 statement, the private 
physician responded that he had treated the veteran for all 
conditions mentioned during service and after discharge from 
active service.  

The Board finds that new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the December 1993 decision.  
Furthermore, the evidence is material as to question of 
service connection.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for a low 
back disorder.  


Entitlement to a temporary total 
convalescence rating pursuant to 38 
C.F.R. § 4.30 (2000).  

The veteran submitted his claim for a temporary total 
convalescence rating pursuant to 38 C.F.R. § 4.30 in June 
1996.  The record reflects that service connection is in 
effect for spermatocele of the left testicle.  

The record includes private hospital records, received in 
December 1994, showing that the veteran underwent left 
epididymectomy in October 1989.  Those records show that he 
was seen 12 days following surgery when the scrotal incision 
was healing well.  He was seen again in December 1989 and 
minimal left testicular pain was noted.  The impression was 
that he was able to return to full activity.  

Any application for an increase in rate of a benefit being 
paid under a current award is defined as a claim for an 
increase.  38 C.F.R. § 3.160(f) (2000).  

The effective date of an evaluation and award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim were received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2) (2000).  

A temporary total rating for convalescence following the 
October 1989 surgery cannot be awarded in this case because 
the claim for increased compensation was filed more than one 
year following the date of surgery and the claimed period of 
convalescence.  Accordingly, the claim for a temporary total 
rating based on the need for convalescence following surgery 
must be denied by operation of law.  

For the reasons stated hereinabove, the Board has no legal 
authority to grant entitlement to a temporary total rating 
under 38 C.F.R. § 4.30 on the basis of surgery performed in 
October 1989 in this case.  Where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim is denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

As noted above, the Veterans Claims Assistance Act of 2000 
was signed into law on November 9, 2000 and this change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board has considered this new legislation with regard to 
the claim for a temporary total rating under 38 C.F.R. § 4.30 
on the basis of surgery performed in October 1989.  Since the 
claim must be denied by operation of law on the basis of the 
law and regulations pertaining to the effective dates for the 
award of increased compensation, any change in the law 
brought about by the Veterans Claims Assistance Act of 2000 
would have no effect on the appeal.  Therefore, the Board 
finds that no further assistance in developing the facts 
pertinent to the claim is required.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a low back disorder, the 
appeal is allowed to this extent subject to further action as 
discussed hereinbelow.  

The claim for a temporary total convalescence rating pursuant 
to 38 C.F.R. § 4.30 is denied.  



REMAND

Until recently, where the Board determined that the claimant 
had submitted new and material evidence, the claim was 
reopened and a determination was to be made as to whether, 
based upon all of the evidence of record in support of the 
claim, the claim as reopened was well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

A careful review of the service medical records shows that, 
in February 1978, the veteran complained of occasional 
discomfort at L4-5 level which he noticed after changing 
positions which he had maintained for a period of time.  A 
December 1978 record noted that the veteran was seen at a 
private clinic and the diagnosis was that of low back pain, 
moderate spasm, lumbar area - no spinal tenderness.  A 
September 1980 hospital report noted that the veteran 
reported having some low back pain intermittently associated 
with right great toe tenderness.  

The Board finds that the veteran should be afforded a VA 
examination to include an opinion as to the likely etiology 
of the claimed low back disorder.  In addition, any other 
pertinent medical records should be obtained for review by 
the examiner in connection with the examination.  

The veteran also seeks service connection for osteoarthritis 
of the sacral and hip joints and autonomic neuropathy.  

Private medical records show diagnoses of autonomic 
neuropathy in September 1994 and July 1996.  However, an 
August 1998 private examination report indicated that there 
was no clinical evidence of autonomic neuropathy.  

On VA examination in February 1997, the veteran complained of 
bilateral hip and sacroiliac joint pain.  It was noted that 
x-ray studies of the hips and sacrum did not show evidence of 
degenerative joint disease.  The diagnoses were that of 
bilateral hip and sacroiliac pain with normal examination.  

The veteran should be requested to submit competent evidence 
to support his assertions that he suffers from autonomic 
neuropathy and osteoarthritis of the sacral and hip joints 
due to disease or injury incurred in or aggravated by service 
or as the result of service-connected disability.  

The veteran also seeks an increased rating for his service-
connected residuals of herniated nucleus pulposus of the 
cervical spine, which is currently rated as 40 percent 
disabling under Diagnostic Code 5293.  

On VA examination in August 1996, it was noted that the 
musculature of the cervical area appeared essentially within 
normal limits without spasm or pain.  The range of motion 
testing showed that forward flexion was to 15 degrees.  It 
was noted that there was no objective evidence of pain on 
motion.  

On VA examination in February 1997, it was noted that the 
veteran's symptoms were unchanged.  No range of motion 
studies were conducted.  On VA neurology examination in 
February 1997, the diagnosis was that of post-traumatic neck 
and torso pains without significant neurologic deficits on 
examination.  It was noted that the descriptions of the pains 
sounded genuine.  

At a hearing at the RO in March 1998, the veteran testified 
that he had loss of range of motion due to pain.  He 
indicated that he had lost about 60 percent of the rotation 
from left to right and about 40 percent up and down.  He also 
testified that he experienced numbness in the hands and 
muscle spasms in the shoulders and neck.  

When intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, a 60 
percent rating is warranted.  When intervertebral disc 
syndrome is severe, with recurring attacks, with intermittent 
relief, a 40 percent evaluation is assigned.  38 C.F.R. § 
4.71a including Diagnostic Code 5293 (2000).  

Under existing case law, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must be considered when a diagnostic code provides 
solely for compensation based upon limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In a December 1997 
opinion, VAOGCPREC 36-97, the General Counsel of VA held that 
those provisions were also applicable to the evaluation of 
disability due to intervertebral disc syndrome.  

The Board finds that the veteran should be afforded an 
additional VA examination to determine the current severity 
of the service-connected cervical spine disability.  

As the TDIU issue is inextricably intertwined with the other 
issues on appeal, further consideration of the TDIU issue 
should be deferred until the other issues are resolved.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed low back disorder, autonomic 
neuropathy, osteoarthritis of the sacral 
and hip joints and the service-connected 
residuals of herniated nucleus pulposus 
of the cervical spine, that have not been 
previously identified or obtained.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request.  The RO should 
also obtain copies of all VA treatment 
records of the veteran, not previously 
obtained.  All records obtained must be 
associated with the claims folder.  The 
RO should also afford the veteran an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all 
competent evidence to support his 
assertions that he suffers from current 
disability manifested by autonomic 
neuropathy and osteoarthritis of the hips 
and sacrum due to service or that was 
caused or aggravated by a service-
connected condition.  The veteran should 
be afforded a reasonable amount of time 
to obtain and submit such evidence to the 
RO.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed low back 
condition.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
low back disorder.  Based on a review of 
the case, the examiner should provide an 
opinion, with adequate rationale, as to 
the likelihood that the veteran has a 
current low back disability due to 
disease or injury that was incurred in or 
aggravated by service or that was caused 
or aggravated by a service-connected 
disability.  

3.  The RO then should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected cervical spine disability.  All 
indicated tests must be conducted.  Based 
on his/her review of the case, the 
examiner should comment on whether the 
veteran has pronounced intervertebral 
disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of a diseased disc with intermittent 
relief.  In addition, the examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the cervical 
spine due to any of the following: (1) 
pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination. 
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also describe the degree of any 
additional range of motion lost due to 
pain on use or during flare-ups.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  The 
RO must undertake a de novo review of the 
claim of service connection for a low 
back disorder based on the evidentiary 
record in its entirety.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a SSOC which must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



